DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tolen et al. (US 2020/0109828 hereinafter refer as “Tolen”) in view of Ray et al. (US 2016/0327252 hereinafter refer as “Ray”).
Regarding claim 1, Tolen discloses a lighting system comprising: a flexible body (640, see Figs. 19 and 19A, Para. 0146) section having two opposing ends defining a length and a first longitudinal cavity extending through the body section for the entire length; a flexible lens (126/626, see Figs. 1 and 19) having a second longitudinal cavity (channel 627, see Fig. 20, Para. 0139) and attachable to the flexible body section; a plurality of LEDs (612, see Fig. 21, Para. 0125, 0140) positioned within the second longitudinal cavity, the body section, lens and LEDs forming a lighting structure (see Fig. 19A); and a power cable (electrical leads 414a, 414b, see Fig. 13, Para. 0110) electrically connected to the plurality of LEDs and a power source.
 However, Tolen fails to disclose or fairly suggest a support cable having two opposing ends, the support cable being threaded into and through the first longitudinal cavity and each end being fixed to a surface to thereby suspend the lighting structure.
 Ray teaches a lighting system (100, see Fig. 1), a mounting fixture (102, see Fig. 1), light fixture (104, see Fig. 1), and a support cable (106, see Fig. 3, Para. 0029) having two opposing ends, the support cable (106) being inserted into and through a longitudinal cavity of the mounting fixture (102) and each end being fixed to a surface to thereby suspend the lighting structure (see Para. 0032).
Therefore, in view of Ray, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolen by including a support cable of Ray for the purpose of hanging the lighting system from a surface as suggested by Ray. One would have been motivated to make this combination thereby the light system can be hanging from a mounting surface, such as a wall.

Regarding claim 2, Tolen further discloses the flexible lens is comprised of silicone (see Para. 0127).

Regarding claim 3, Tolen further discloses the flexible lens is translucent (see Para. 0127).

Regarding claim 4, Tolen further discloses the flexible lens is transparent (see Para. 0127).

Regarding claim 5, the teachings of Tolen have further discussed above.
However, Tolen is silent with respect to an end cap (e.g. end cap 226g/526g, see Figs. 7, 16, Para. 0098) secured to each opposing end of the enclosure (226, see Fig. 7).
Ray further teaches an end cap (114, 116, see Figs. 1 and 2, Para. 0030) secured to each opposing end of the enclosure (102, see Figs. 1 and 2).
Therefore, in view of Ray, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolen‘s end caps so that the end cap can cover both the flexible body and the lens, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 6, Tolen further discloses the flexible lens (626) has a length equal to the length of the flexible body section ( 640, see Fig. 19A).

Regarding claim 7, Tolen further discloses the end caps secure to ends of the flexible lens (see Fig. 7).

Regarding claims 8 and 9, the teachings of Tolen have further discussed above.
However, Tolen is silent with respect to further comprising a first anchor fixed to a first surface and a second anchor fixed to a second surface, wherein the opposing ends of the support cable are attached to the first and second anchors to suspend the lighting system, wherein at least one of the first and second anchors comprises a turnbuckle.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolen by including a first and second anchors such that the support cable are attached to the lighting system for hanging the light system, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using anchor would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 10, the teachings of Tolen have further discussed above.
However, Tolen is silent with respect to two lighting structures are connected together by a connector and suspended by the support cable.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolen by including additional lighting structures in order to provide extra illumination, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11, Tolen discloses a lighting system comprising: a flexible body section (640, see Figs. 19 and 19A, Para. 0146) comprising: two opposing ends defining a length; a first longitudinal cavity extending through the body section for the entire length; and a longitudinal channel defined by two sidewalls and a base wall; a flexible lens (126/626, see Figs. 1 and 19) having a second longitudinal cavity and attachable to the flexible body section adjacent the longitudinal channel; a plurality of LEDs (612, see Fig. 21, Para. 0125, 0140) positioned within the second longitudinal cavity, wherein the flexible body section, the flexible lens and the plurality of LEDs form a lighting structure, a power cable (electrical leads 414a, 414b, see Fig. 13, Para. 0110) electrically connected to the plurality of LEDs and a power source
However, Tolen fails to disclose or fairly suggest a support cable having two opposing ends, the support cable being threaded into and through the first longitudinal cavity and exiting each end of the first longitudinal cavity for affixing to support surfaces and thereby suspend the lighting structure; and an end cap secured to each opposing end of the flexible body, the end caps having an opening to allow passage of the support cable and power cable.
 Ray teaches a lighting system (100, see Fig. 1), a mounting fixture (102, see Fig. 1), light fixture (104, see Fig. 1), and a support cable (106, see Fig. 3, Para. 0029) having two opposing ends, the support cable (106) being inserted into and through a longitudinal cavity of the mounting fixture (102) and each end being fixed to a surface to thereby suspend the lighting structure (see Para. 0032). Ray further teaches an end cap (114, 116, see Figs. 1 and 2, Para. 0030) secured to each opposing end of the enclosure (102, see Figs. 1 and 2).
Therefore, in view of Ray, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolen by including a support cable of Ray for the purpose of hanging the lighting system from a surface as suggested by Ray. One would have been motivated to make this combination thereby the light system can be hanging from a mounting surface, such as a wall.

Regarding claim 12, Tolen further discloses the flexible lens has a length equal to the length of the flexible body section (see Fig. 19A).

Regarding claim 13, Tolen further discloses the end caps (e.g. end cap 226g/526g, see Figs. 7, 16, Para. 0098) secure to ends of the flexible lens (see Fig. 7).

Regarding claims 14 and 15, the teachings of Tolen have further discussed above.
However, Tolen is silent with respect to further comprising a first anchor fixed to a first surface and a second anchor fixed to a second surface, wherein the opposing ends of the support cable are attached to the first and second anchors to suspend the lighting system, wherein at least one of the first and second anchors comprises a turnbuckle.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolen by including a first and second anchors such that the support cable are attached to the lighting system for hanging the light system, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using anchor would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 16, the teachings of Tolen have further discussed above.
However, Tolen is silent with respect to two lighting structures are connected together by a connector and suspended by the support cable.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolen by including additional lighting structures in order to provide extra illumination, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MOORE (US 2018/0347789) discloses a flexible lighting product that includes a linear LED (light emitting diode) light source for the disclosed novel housing/mounting systems; in view of Wu  et al. (US 2015/0300585) discloses an LED lamp is connected to a pair of connecting elements and includes at least one lamp tube and two end caps; Sloan et al. (US 8,376,576) a discloses elongated tube is included having a lumen along its length, with the tube being substantially solid except for the lumen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875